PER CURIAM.
In his petition for writ of habeas corpus filed in the circuit court, Derwin Norris argued that he was deprived of due process when placed in close management by the Department of Corrections. The department’s trial counsel argued that Norris’ claim was barred by section 95.11(8), Florida Statutes, which requires that any court action challenging prisoner disciplinary proceedings be commenced within 30 days of the conclusion of the inmate grievance process. The circuit court agreed, and denied Norris’ petition on grounds that it was barred by the statute of limitations.
Before this court, the department’s appellate counsel moves to relinquish jurisdiction to the trial court to consider the merits of Norris’ petition, properly conceding that section 95.11(8) is not applicable since Norris challenged his placement in close management, rather than a disciplinary proceeding. We elect to treat the department’s motion to relinquish jurisdiction as a confession of error, and in accordance therewith we quash the order denying Norris’ petition on statute of limitations grounds, and remand for further proceedings.
MINER, ALLEN and LAWRENCE, JJ., concur.